ON MOTION TO STAY PROCEEDINGS
PER CURIAM.
The motion to stay proceedings filed by appellant is denied. We affirm as to that portion of the circuit court order which denies post-conviction relief on appellant’s claim of ineffective assistance of counsel; however, we reverse and remand to the trial court to either attach portions of the record to establish that appellant’s sentencing challenge is without merit or to resen-tence appellant in accordance with the sentencing guidelines.
HERSEY, C.J., and ANSTEAD and POLEN, JJ., concur.